UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):June 6, 2011 VCA ANTECH, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-16783 95-4097995 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12401 West Olympic Boulevard Los Angeles, California 90064-1022 (Address of Principal Executive Offices, Zip Code) (310) 571-6500 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Stockholders of VCA Antech, Inc. (the “Company”) was held on June 6, 2011.The matters submitted to a vote of the Company’s stockholders and the certified results are as follows: 1.Election of Class III Directors:The nominees for Class III director listed below were elected by the following vote: Nominee For Withheld Broker Non-Votes John B. Chickering, Jr. John Heil 2.Ratification of Appointment of KPMG:The ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ended December 31, 2011 was approved by the following vote: For Against Abstain Broker Non-Votes 0 3.Re-Approval of Material Terms of Performance Goals under the 2006 Equity Incentive Plan:The material terms of the performance goals under the 2006 Equity Incentive Plan were re-approved by the following vote: For Against Abstain Broker Non-Votes 4.Re-Approval of Material Terms of Performance Goals under the 2007 Cash Incentive Plan:The material terms of the performance goals under the 2007 Cash Incentive Plan were re-approved by the following vote: For Against Abstain Broker Non-Votes 5.Advisory Vote on Executive Compensation:The compensation of the Company’s named executive officers was approved, on an advisory basis, by the following vote: For Against Abstain Broker Non-Votes 6.Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation:The shareholders recommended, on an advisory basis, that the Company hold an annual advisory vote on the compensation of the Company’s named executive officers, by the following vote: One Years Two Years Three Year Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 8, 2011 VCA ANTECH, INC. By: /s/ Tomas W. Fuller Name: Tomas W. Fuller Title: Chief Financial Officer 3
